Citation Nr: 0731291	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-30 841	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1  Whether new and material evidence to reopen the claim for 
service connection for post-operative atrial septal defect 
has been received.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for 
pulmonary/respiratory disease, to include as due to asbestos 
exposure.

4.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to June 
1994.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
VA Regional Office in Boise, Idaho (Boise RO).  In an April 
2003 rating decision, the Boise RO found that clear and 
unmistakable error was not contained in an October 1994 
rating decision in which the Boise RO, inter alia, had 
granted service connection for tinnitus and assigned an 
initial 10 percent rating and continued the single 10 percent 
rating for the veteran's bilateral tinnitus.  The veteran 
filed a notice of disagreement (NOD) asserting that separate 
compensable ratings should be assigned for each ear in 
November 2003, and the Boise RO issued a statement of the 
case (SOC) in July 2004.  Later the same month, the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals).  

In a March 2004 rating action issued in April 2004, the Boise 
RO, inter alia, declined to reopen the veteran's claim for 
service connection for post-operative atrial septal defect 
and his claims for service connection for right ear hearing 
loss and for asbestosis (claimed as pleurisy due to asbestos 
exposure).  On the title page, the latter claim has been 
recharacterized to include any pulmonary/respiratory 
disability due to asbestos exposure.  In June 2004, the 
veteran notified the Boise RO that he was moving to 
Tennessee, as a result his case was transferred to the VA 
Regional Office in Nashville (Nashville RO).  The appellant 
filed an NOD in January 2005, and the Nashville RO issued a 
November 2005 SOC in December 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2006.  The Nashville RO issued 
a supplemental SOC (SSOC) addressing all four issues in March 
2006.  In October 2006, the veteran notified VA that he was 
moving to Arizona, as a result his case was transferred to 
the VA Regional Office in Phoenix, Arizona.

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
copy of the transcript of that hearing is of record.

The Board's decision addressing the veteran's petition to 
reopen a claim for service connection for post-operative 
atrial septal defect, the claim for service connection for 
right ear hearing loss, and for a rating in excess for 
tinnitus, is set forth below.  The claim for service 
connection for pulmonary/respiratory disease, to include as 
due to asbestos exposure is addressed in the remand following 
the order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action, on his part, is 
required.

As final a preliminary matter, in the veteran's January 2005 
NOD, the Board notes that he also disagreed with the denial 
of entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
During the pendency of this appeal, in a November 2005 rating 
decision, the Nashville RO granted a TDIU effective February 
1, 2005.  The veteran did not perfect an appeal to this 
issue, therefore it is no longer in appellate status.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided on appeal has been 
accomplished.

2.  In October 1994, the Boise RO, inter alia, denied the 
veteran's claim for service connection for post-operative 
atrial septal defect.  Although he was notified of the denial 
in a letter dated the same month, the veteran did not 
initiate an appeal.

3.  The evidence associated with the claims file since the 
October 1994 rating decision is cumulative and redundant of 
evidence of record at the time of the prior denial, and/or 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for post-
operative atrial septal defect, or raise a reasonable 
possibility of substantiating the claim. 

4.  The appellant currently has hearing loss in the right ear 
to an extent recognized as a disability for VA purposes, and 
there is competent evidence indicating that the veteran's 
current right ear hearing loss is related to in-service noise 
exposure.

5.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision, denying service 
connection for post-operative atrial septal defect, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
post-operative atrial septal defect are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for right ear hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).

4.  The claim for a rating in excess of 10 percent for 
tinnitus is without legal merit.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Considering the claim for service connection for right ear 
hearing loss in light of the above, and in view of the 
Board's favorable disposition of the claim, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim for service connection for right 
ear hearing loss has been accomplished.  Moreover, as will be 
explained below, the veteran's claim for an increased rating 
for tinnitus lacks legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

As regards the appellant's petition to reopen, a May 2003 
pre-rating letter provided notice to the appellant regarding 
what information and evidence was needed to establish each 
element of a claim for service connection, as well as 
explained what constitutes new and material evidence to 
reopen the claim.  The letter also provided notice regarding 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  Further, the letter requested that the 
appellant either send information describing the additional 
evidence pertaining to his claim or the evidence itself to 
VA.  Clearly, this letter meets Pelegrini's and Kent's 
content of notice requirements, as well as the VCAA's timing 
of notice requirement.  

While VA has not notified the appellant pertinent to the 
assignment of disability ratings or effective dates, 
consistent with Dingess/Hartman, on these facts, such 
omission is not shown to prejudice the appellant.  Because 
the Board's decision herein denies the appellant's petition 
to reopen the claim for service connection for post-operative 
atrial septal defect, no disability rating or effective date 
is being assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service personnel and medical records, private 
outpatient and inpatient treatment records, as well as 
treatment records from the VA Medical Centers (VAMCs) in 
Spokane, Washington, Boise, Idaho, Memphis, Tennessee, and 
Anchorage, Alaska.  Also of record is an article on hearing 
loss among naval personnel, the transcript of the veteran's 
Board hearing, as well as various written statements 
submitted by the veteran, by his wife, and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied in connection with the claims herein 
decided.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the veteran's 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Petition to Reopen

The veteran's claim for service connection for post-operative 
atrial septal defect previously was considered and denied.  
In an October 1994 decision, the Boise RO, inter alia, denied 
service connection for post-operative atrial septal defect.  

The evidence of record then consisted of the veteran's 
service medical records which showed that, during a 1975 
workup for syncopal episode, a congenital atrial septal 
defect was discovered during a cardiac catheterization.  The 
defect was surgically closed the same year.  Subsequent 
service medical records, in particular, one dated in November 
1976 shows that the surgical repair had an excellent result.  
He was hospitalized in June 1992, for non-cardiac chest pain.  
Except for metal wires placed during the 1975 surgery, 
subsequent chest x-rays revealed no cardiac or pulmonary 
disease.  

On August 1994 VA examination, the veteran denied exertional 
chest pain, exertional dyspnea, paroxysmal nocturnal dyspea, 
dyspea, orthopnea or other symptoms.  The examiner noted that 
the veteran never had any heart disease other than the atrial 
septal defect.  After an examination, the diagnoses included 
history of atrial septal defect repaired surgically, no 
residuals.  The basis of the October 1994 denial of the 
veteran's claim for service connection for post-operative 
atrial septal defect was that service connection may not be 
established for an in-service surgical procedure that was 
ameliorative in nature (that is, correcting a congenital 
defect which existed prior to service) in the absence of any 
complication from the surgery or other superimposed 
disability which would warrant a finding of service 
connection by aggravation.  Thus, although there was a record 
of surgical repair for the veteran's atrial septal defect in 
service, no permanent residual or chronic disability subject 
to service connection was shown by the service medical 
records or demonstrated by evidence following service.  

The Board also notes that, in this decision, the veteran's 
claim for service connection for residuals of heat exhaustion 
were also denied.  The RO indicated that, in 1975, the 
veteran had had several syncopal spells while working under 
extreme heat and that later he had had several bouts of what 
was diagnosed as heat exhaustion in ship engine/boiler rooms, 
which required treatment mainly with IV fluids.  It was 
concluded that the veteran suffered from recurrent heat 
exhaustion with heat intolerance.  Because of this condition 
and reoccurring kidney stones, a January 1994 Medical Board 
found him not deployable and recommended that he be 
disqualified from further military service.  The August 1994 
VA examiner found no identifiable residuals of the heat 
exhaustion episodes suffered during service.  Based on this, 
the RO also denied service connection for residuals of heat 
exhaustion.

The veteran did not appeal the RO's denial of either issue; 
hence, the October 1994 decision is final as to the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

[Parenthetically, the Board notes that, in a May 2006 letter, 
the RO in Anchorage, Alaska informed the veteran that his 
letter received on January 19, 2005 was considered an 
untimely NOD with the October 1994 rating decision with 
regard to the denial of service connection for residuals of 
heat exhaustion and informed him of his appellate rights with 
regard to the timeliness of his appeal; the veteran did not 
initiate an appeal within one year of that letter.]

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed to reopen his claim for service connection 
for post-operative atrial septal defect in February 2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for post-operative atrial septal defect.

In written statements and testimony, the veteran reiterated 
the history leading up to his 1975 atrial septal defect 
surgical repair, stating that the military doctors told him 
that he would be lucky if the repair lasted 10 to 15 years 
and that it had lasted for 30 years.  After that he 
maintained that he has had complications, alleging that a 
doctor in Memphis had diagnosed a possible prolapsed valve, 
and that he feels that these conditions are all tied to his 
military service because of the conditions he worked under, 
primarily heat exhaustion.  However, during his testimony, 
the veteran later stated that the cardiovascular screening 
done in Memphis revealed that his heart was operating okay 
with just some minor fibrillation, adding that the doctors 
told him that being in a stressful environment, underneath 
those kinds of temperature extremes aids in defects, which is 
what the veteran himself "found to be, could be typed back 
to his military service."  

Medical evidence pertinent to the veteran's claim for service 
connection for post-operative atrial septal defect that was 
received after the October 1994 denial consists of additional 
private and VA medical records showing that he was admitted 
to Methodist North Hospital in January 2005, with symptoms of 
left side weakness/numbness, slurred speech, loss of hearing, 
and visual disturbances, which the veteran reported as a 
"mini stroke."  However, all x-ray studies and examinations 
conducted were negative for any cardiovascular defect.  
Additional VA medical records show treatment for syncopal 
episodes and normal ECGs, except for occasional sinus 
arrhythmia.  They fail to show that the veteran's military 
service aggravated his congenital atrial septal defect nor 
are there any medical opinions to that effect in the record.  
Thus, while new in the sense that they were not previously 
before agency decision makers, the private and VA treatment 
records do not, by themselves or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for post-operative atrial septal defect, or raise a 
reasonable possibility of substantiating the claim.  

The only other evidence added to the record consists of 
hearing testimony and the various statements reflecting 
assertions advanced by the appellant and his representative, 
on his behalf.  Mainly, the veteran has reiterated the same 
arguments that he had originally made in support of his claim 
for service connection for heat exhaustion, which were also 
considered by the Boise RO in the October 1994 rating 
decision.  However, to the extent that any of the lay 
evidence is new, neither affiant is shown to possess the 
appropriate medical expertise and training to competently 
offer a probative opinion on a medical matter-such as 
whether the veteran's military service aggravated his 
congenital atrial septal defect.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As such, any statements purporting to do so 
cannot constitute material evidence.  Where as here, the 
claim turns on a medical matter, unsupported lay statements 
without more, even if new, can never serve as a predicate to 
reopen a previously-disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
additional evidence added to the claims file since the 
October 1994 denial does not constitute new and material 
evidence to reopen the claim for service connection for post-
operative atrial septal defect.  As such, the October 1994 
decision remains final, and the appeal as to this matter must 
be denied.  As the veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally-disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

II.  Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2007).  See also 38 U.S.C.A. § 1154 (West 2002).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran asserts that his current right ear hearing loss 
is a result of acoustic trauma sustained in service.  During 
his hearing, he noted that he was around equipment that ran 
between 10,000 and 40,000 rpm's, like four strap blowers, 
they wound down to 2,500 rpm's, and then they would drop off 
to governor.  He also indicated that, when it was necessary 
to increase airflow to a boiler, the equipment would run up 
to 40,000 rpm's, which the veteran asserts caused high 
frequency hearing loss in both ears.  He added that a recent 
VA audiological examination showed a significant right ear 
hearing loss, which he believes is tied all the way back to 
his duties on board ship in the engineering plants.  

In a January 2007 statement, the veteran's wife (a nurse), 
noted that the veteran served nearly of his twenty years in 
the Navy working in engine rooms, where he was exposed to 
high-level noise over prolonged periods of time, that this 
damages a person's ability to hear, that the VA agreed that 
the loss of hearing in one ear was as a result of such 
damage, and that the probability of hearing loss in naval 
personnel was confirmed in an accompanying article.

The Board acknowledges that, in the October 1994 decision, 
the Boise RO granted service connection for the left ear 
hearing loss based on service medical records and August 1994 
VA audiometric test results.  The veteran's service medical 
records show that, on enlistment, the veteran had normal 
hearing in the right ear and borderline normal hearing in the 
left ear.  Beginning in 1976, the veteran was found to have 
high frequency hearing loss in the left ear due to acoustic 
trauma.  As shown below, on VA examination in August 1994, 
the pure tone thresholds, in decibels, and the speech 
recognition score of 88 for his left ear, each independently 
met the criteria for impaired hearing for VA disability 
purposes.  See 38 C.F.R. § 3.385 (2007).  Neither the speech 
recognition score of 94 nor the pure tone thresholds for the 
right ear met either criteria.  

August 1994 VA audiometric testing for both ears revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
15
LEFT
20
15
25
55
55

Pure tone threshold results for the veteran's right ear met 
the criteria for impaired hearing only once during service on 
a June 1993 audiometric test; however, his hearing improved 
on subsequent testing in July 1993 and August 1994.  In July 
1993, a military audiologist found mild loss in the right ear 
and moderate high frequency loss in the left ear, which had 
been noticeable for the past two years.  June 1993 
audiometric testing for the right ear revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
40
30
 
July 1993 in-service audiometric testing for the right ear 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
20

Although the chronic, impaired right ear hearing loss to an 
extent recognized as a disability for VA compensation 
purposes was not shown during service, the Board notes that 
the absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Regarding whether the veteran has current right ear hearing 
loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the veteran underwent VA 
audiometric testing in April 1996.  This is the first post-
service evidence of record in the claims file to show results 
of audiometric testing indicating hearing impairment (speech 
recognition) in the right ear.  

April 1996 audiometric testing in the right ear revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 5
10
20
20

The veteran then had a right ear speech recognition score of 
92.

However, on an August 1997 VA examination, audiometric 
testing in the right ear failed to showed impaired hearing.   
The veteran then had a speech recognition score of 94, and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15

VA audiometric testing in the right ear performed in November 
2003 again revealed impaired hearing, with a speech 
recognition score of 88, and pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
55
55

VA audiometric testing in the right ear performed in November 
2004 again revealed impaired hearing with a speech 
recognition score of 96 and pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
55
55

The examiner noted that the results showed an asymmetrical 
high frequency sensorineural loss of mild/moderate degree in 
the right ear.  

In this case, the April 1996, November 2003 and November 2004 
audiometric testing results clearly establish hearing loss 
disability in the right ear as defined in 38 C.F.R. § 3.385.  
The question remains, however, as to whether there is a 
medical relationship between such hearing loss and service.  
Considering the totality of the evidence, to include the 
veteran's assertions and the nature of his service, and the 
objective evidence of record, the Board finds that, with 
application of the benefit-of-the-doubt doctrine, the 
criteria for service connection are met. 

The veteran's service medical records clearly document that 
he had significant noise exposure, the result of which he has 
already been granted service connection for hearing loss in 
the left ear.  The Board notes that the veteran's service 
personnel and medical records confirm that he served aboard 
ship and worked as a boiler technician.  As a boiler 
technician, he was likely exposed to significant noise in the 
engine/boiler rooms on board ships throughout his naval 
service.  In addition, the veteran is competent to assert the 
occurrence of in-service acoustic trauma.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, 
although there is no objective evidence to support a specific 
incident of acoustic trauma in service, the Board accepts the 
appellant's assertions of in-service noise exposure as 
credible and such exposure is consistent with the 
circumstances of his military service aboard ship. 

Accordingly, the remaining question is whether the 
appellant's current disability is medically related to his 
military service-to specifically include claimed noise 
exposure while serving in the Navy.  While there is no 
medical opinion explicitly relating current right ear hearing 
loss disability to in-service noise exposure, the statement 
of the veteran's wife, a nurse, tends to support such a 
relationship.  Additionally, the Board notes that the service 
medical records showing hearing loss in the left ear due to 
acoustic trauma in service tends to, indirectly, suggest that 
there also may be a nexus between the appellant's current 
right ear hearing loss disability and his active service.  
For service connection, in-service noise exposure need not be 
the only source of acoustic trauma, it must only be a 
contributing source.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the appellant's favor, the Board 
finds that the criteria for service connection for right ear 
hearing loss are met.  

III.  Increased Rating for Tinnitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran has asserted that he should be granted a separate 
compensable rating for each ear for his bilateral tinnitus.  
The RO denied the request because, under Diagnostic Code 
6260, 10 percent is the maximum rating assignable for 
tinnitus, whether unilateral or bilateral.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  Id.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the 
appellant sought disability rating(s) for tinnitus greater 
than 10 percent.

The Federal Circuit reversed the decision of the Court in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  The Board has 
considered all arguments advanced by or on behalf of the 
appellant; however, in view of the foregoing, the Board must 
conclude that the version of Diagnostic Code 6260 in effect 
prior to June 2003 precludes assignment of more than a single 
10 percent rating for tinnitus.  Therefore, the claim for 
higher rating must be denied under both the former and 
revised versions of the pertinent rating schedule provision.  
As the disposition of his claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

As a final point, the Board points out that, during his 
hearing, the veteran stated that he wanted recognition that 
his right ear tinnitus is service-connected for treatment 
purposes thinking that he was not service-connected for 
tinnitus in his right ear.  The Board notes, however, that 
the October 1994 rating decision granted service connection 
for tinnitus in both ears, it did not limit the award to just 
the left ear.




ORDER

As new and material evidence to reopen the claim of service 
connection for post-operative atrial septal defect has not 
been received, the appeal as to this matter is denied.

Service connection for right ear hearing loss is granted.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board's review of the claims file reveals that a remand 
of the claim for service connection for pulmonary/respiratory 
disease, to include as due to asbestos exposure, is 
warranted.

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4). 

In her January 2007 statement,  the veteran's wife noted that 
service medical records show that the veteran was treated on 
several occasions for upper respiratory infections, 
bronchitis and sinusitis.  She reported that he also 
participated in nicotine dependence treatment program; VA 
treatment records reflect that he has been counseled on 
several occasions to stop smoking.  The veteran and his wife 
have both indicated that the veteran is currently being 
treated for chronic obstructive pulmonary disease (COPD) 
which they believe is due to his exposure to asbestos during 
service.  

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of the current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 428, 
432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-5 (1997).  
In the case of asbestos claims, the VA administrative 
protocol is found in VBA Adjudication Procedure Manual M21-1, 
Part IV, para. 7.21 (Oct. 3, 1997); see also VAOPGCPREC 04-00 
(Apr. 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
M-21-1, Part IV, 7.21(d)(1) (October 3, 1997).  Because of 
the nature of his duties as a boilermaker in the Navy, the 
Boise RO conceded asbestos exposure in the March 2004 rating 
decision; accordingly, the remaining issue is whether there 
is a relationship between the appellant's service, to include 
asbestos exposure, and any pulmonary/respiratory disease.

Since the RO has conceded the veteran's in-service asbestos 
exposure, and VA medical records reflect treatment for COPD, 
the appellant appears to have presented at least a prima 
facie case for service connection.  Under these 
circumstances, the Board finds that an examination by a 
physician, with all appropriate diagnostics (including x-
rays) and a medical opinion as to whether any current 
pulmonary/respiratory disease is related to in-service 
asbestos exposure would be helpful in resolving the claim on 
appeal.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the RO should arrange for the veteran to undergo 
VA pulmonary/
respiratory examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may well result in a denial of the original claim for service 
connection (as the claim will be considered on the basis of 
the evidence of record).  38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Further, to ensure that all due process requirements are met, 
prior to arranging for examination of the veteran, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all evidence in his 
possession, and ensure that its notice meets the requirements 
of Dingess/Hartman, cited to above-particularly, as regards 
assignment of disability ratings and effective dates.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for service 
connection for pulmonary/respiratory disease, to include as 
due to asbestos exposure.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should ensure that its notice 
meets the requirements of 
Dingess/Hartman, cited to above-
particularly, as regards assignment of 
disability ratings and effective dates.  
The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
pulmonary/respiratory examination, by a 
physician, at an appropriate VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (including X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The examiner should identify all 
pulmonary/respiratory disability(ies) 
currently present.  With respect to each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that the 
disability is medically related to 
service, to include as a result of 
asbestos exposure during the veteran's 
military service versus smoking.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection for 
pulmonary/respiratory disease, to include 
as due to asbestos exposure, in light of 
all pertinent medical evidence and legal 
authority. 

7.  If the benefit sought remains denied, 
the RO must furnish to the veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


